DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Information Disclosure Statement
The information disclosure statements (IDS) submitted on September 8, 2021 are being considered by the examiner.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-5, 7-11 and 13-17 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 5-9, 13-17 and 21-24 of U.S. Patent No. 11,126,608 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims are considered to include substantially similar limitations that are obvious variants of the claims of the issued patent.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6, 12 and 18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 6, 12 and 18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential elements, such omission amounting to a gap between the elements.  See MPEP § 2172.01.  The omitted elements are: “multiway partition is accomplished utilizing at least one of” is unclear, because “multiway partition” is a new element and it is unclear how it interrelates with the other claim elements. In addition, it is unclear what or how “multiway partition is accomplished utilizing at least one of…” See MPEP 2173.05(q) “Use” claims – attempts to claim a process without setting forth any steps involved in the process generally raises an issue of indefiniteness. Here, Applicant is reciting “multiway partition” being accomplished using at least one of three different algorithms, but does not specifically disclose how the algorithms to accomplish “multiway partition.” For purposes of compact prosecution, Examiner is making a broad interpretation of at least one of the ways to accomplish a multiway partition.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1, 2, 7, 8, 13 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Lin et al. (U.S. Patent No. 10,291,707 B1, hereinafter referred to as “Lin”) in view of Xiao et al. (U.S. Patent No. 9,384,227 B1, hereinafter referred to as “Xiao”).
Regarding claim 1, Lin discloses a multi-node system comprising: (multi-node system)(e.g., abstract, figure 12 and col 2 lines 1-14) 
at least one physical storage device to store data in a database, (e.g., col 7 lines 54-60) the database having multiple nodes and each node having one or more partitions, (database includes multiple nodes and each node includes multiple shards)(e.g., col 8 lines 22-37 and col 9 lines 9-14) where a partition is a division of a logical database, (shard is a logical data partition created according to any type of suitable sharding scheme)(e.g., col 8 lines 34-36) the at least one physical storage device further to store partition-level metric information, (partition level metric information is stored)(e.g., col 13 lines 2-6, col 20 lines 58-62) wherein the partition level metric information is an aggregation of organizational-level metric information corresponding to multiple organizations in a multi-organizational computing environment; (partition level metric includes various calculations for multiple users in a distributed database environment having multiple online users)(e.g., col 9 lines 45-55, col 13 lines 2-6, col 20 lines 58-62)
at least one hardware processor coupled with the at least one physical storage device, (e.g., figure 12 and col 8 lines 1-4) the at least one hardware processor configurable to monitor the partition-level metric information for partitions of one or more nodes, (processor monitors the partition-level metric information for shards of the nodes)(e.g., col 11 lines 11-17)
Lin does not disclose generating a recommendation, but does disclose to generate one or more proactive move mapping recommendations to improve distribution of a workload, the proactive move mapping recommendations to provide improved workload distribution by performing partition rebalancing with a number of partition moves within a pre-selected move constraint that indicates a maximum allowable number of partition movements to achieve the improved workload distribution. (shard balancer employs a pre-selected move constraint that limits the number of shard movements to improve workload distribution. It is noted that it appears that this is performed automatically without a recommendation for the user to accept or deny)(e.g., col 9 lines 33-37 and 45-55 and col 15 lines 39-51 and 54-59)
On the other hand, Xiao, which also discloses balancing data among partitions (e.g., col 4 lines 38-44), does disclose to generate one or more proactive move mapping recommendations to improve distribution of a workload, the proactive move mapping recommendations to provide improved workload distribution by performing partition rebalancing (recommendation is generated for corrective action for repartitioning or rebalancing.)(e.g., figure 15 and col 19 lines 20-32 and col 32 lines 3-17). 
Lin discloses balancing storage resources in a distributed database. In Lin, metrics are used in order to determine whether rebalancing of shards should occur among nodes. In Lin, rebalancing occurs, and Lin does not appear to specifically disclose recommending the rebalancing. On the other hand, Xiao, which also relates to balancing partitions among nodes, does disclose that metrics can be used in order to generate reports with recommendations to improve partition balancing. This provides the user the enhanced ability to control how and when rebalancing occurs. Therefore, it would have been obvious to one of ordinary skill in the art at the time of Applicant’s filing to incorporate the recommendation of rebalancing of nodes as disclosed in Xiao to Lin to provide the user with further control on when and how rebalancing occurs.

Regarding claim 2, Lin in view of Xiao discloses the multi-node system of claim 1. Lin and Xiao further disclose wherein the partition moves comprise one or more of a single partition move, a partition swap and a partition temp move. (Lin: e.g., abstract and figures 3 and 9-11)(Xiao: e.g., col 10 lines 13-17).

Regarding claim 7, Lin discloses a non-transitory computer-readable medium having stored thereon instructions that, when executed by one or more processors, are configurable to cause the one or more processors to: (medium having instructions stored thereon, which cause processors to perform method)(e.g., col 27 lines 27-35)
store data of the database, (e.g., col 7 lines 54-60) the database having multiple nodes and each node having one or more partitions, (database includes multiple nodes and each node includes multiple shards)(e.g., col 8 lines 22-37 and col 9 lines 9-14) where a partition is a division of a logical database, (shard is a logical data partition created according to any type of suitable sharding scheme)(e.g., col 8 lines 34-36) the database further to partition-level metric information, (partition level metric information is stored)(e.g., col 13 lines 2-6, col 20 lines 58-62) wherein the partition level metric information is an aggregation of organizational-level metric information corresponding to multiple organizations in a multi-organizational computing environment; (partition level metric includes various calculations for multiple users in a distributed database environment having multiple online users)(e.g., col 9 lines 45-55, col 13 lines 2-6, col 20 lines 58-62)
monitor the partition-level metric information for partitions of one or more nodes; (processor monitors the partition-level metric information for shards of the nodes)(e.g., col 11 lines 11-17)
Lin does not disclose generating a recommendation, but does disclose generate one or more proactive move mapping recommendations to improve distribution of a workload, the proactive move mapping recommendations to provide improved workload distribution by performing partition rebalancing with a number of partition moves within a pre-selected move constraint that indicates a maximum allowable number of partition movements to achieve the improved workload distribution; and (shard balancer employs a pre-selected move constraint that limits the number of shard movements to improve workload distribution. It is noted that it appears that this is performed automatically without a recommendation for the user to accept or deny)(e.g., col 9 lines 33-37 and 45-55 and col 15 lines 39-51 and 54-59)
However, Lin does not appear to disclose generate one or more proactive move mapping recommendations to improve distribution of a workload, the proactive move mapping recommendations and present, via a user interface, at least one of the proactive move mapping recommendations. 
On the other hand, Xiao, which also discloses balancing data among partitions (e.g., col 4 lines 38-44), does disclose generate one or more proactive move mapping recommendations to improve distribution of a workload, the proactive move mapping recommendations and present, via a user interface, at least one of the proactive move mapping recommendations. (recommendation is generated for corrective action for repartitioning or rebalancing. The report including the recommendation is presented via a user interface to a user)(e.g., figure 15 and col 19 lines 20-32 and col 32 lines 3-17). 
It would have been obvious to combine Xiao with Lin for the same reasons as set forth in claim 1, above.
Claim 8 has substantially similar limitations as stated in claim 2; therefore, it is rejected under the same subject matter. 

Regarding claim 13, Lin discloses a method comprising: (method)(e.g., col 1 lines 16-18 and 46-49)
storing data of the database, (e.g., col 7 lines 54-60) the database having multiple nodes and each node having one or more partitions, (database includes multiple nodes and each node includes multiple shards)(e.g., col 8 lines 22-37 and col 9 lines 9-14) where a partition is a division of a logical database, (shard is a logical data partition created according to any type of suitable sharding scheme)(e.g., col 8 lines 34-36) the database further to partition-level metric information, (partition level metric information is stored)(e.g., col 13 lines 2-6, col 20 lines 58-62) wherein the partition level metric information is an aggregation of organizational-level metric information corresponding to multiple organizations in a multi-organizational computing environment; (partition level metric includes various calculations for multiple users in a distributed database environment having multiple online users)(e.g., col 9 lines 45-55, col 13 lines 2-6, col 20 lines 58-62)
monitoring the partition-level metric information for partitions of one or more nodes; (processor monitors the partition-level metric information for shards of the nodes)(e.g., col 11 lines 11-17)
Lin does not disclose generating a recommendation, but does disclose generating one or more proactive move mapping recommendations to improve distribution of a workload, the proactive move mapping recommendations to provide improved workload distribution by performing partition rebalancing with a number of partition moves within a pre-selected move constraint that indicates a maximum allowable number of partition movements to achieve the improved workload distribution; and (shard balancer employs a pre-selected move constraint that limits the number of shard movements to improve workload distribution. It is noted that it appears that this is performed automatically without a recommendation for the user to accept or deny)(e.g., col 9 lines 33-37 and 45-55 and col 15 lines 39-51 and 54-59)
However, Lin does not appear to specifically disclose generating one or more proactive move mapping recommendations to improve distribution of a workload, the proactive move mapping recommendations and presenting, via a user interface, at least one of the proactive move mapping recommendations.
On the other hand, Xiao, which also discloses balancing data among partitions (e.g., col 4 lines 38-44), does disclose generating one or more proactive move mapping recommendations to improve distribution of a workload, the proactive move mapping recommendations and presenting, via a user interface, at least one of the proactive move mapping recommendations. (recommendation is generated for corrective action for repartitioning or rebalancing. The report including the recommendation is presented via a user interface to a user)(e.g., figure 15 and col 19 lines 20-32 and col 32 lines 3-17).
It would have been obvious to combine Xiao with Lin for the same reasons as set forth in claim 1, above.
Claim 14 has substantially similar limitations as stated in claim 2; therefore, it is rejected under the same subject matter. 

Claim(s) 3, 9 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Lin in view of Xiao and in further view of Wang et al. (U.S. Publication No. 2015/0319234 A1, hereinafter referred to as “Wang”).
Regarding claim 3, Lin in view of Xiao discloses the multi-node system of claim 1. However, neither reference appears to specifically disclose wherein the proactive move mapping recommendations are one or more results from a greedy placement strategy optimized utilizing an optimized movement strategy.
On the other hand, Wang, which relates to load balancing scalable storage utilizing optimization modules (title), does disclose wherein the proactive move mapping recommendations are one or more results from a greedy placement strategy optimized utilizing an optimized movement strategy. (optimization routine for an optimization module can be greedy in that it may determine what is best for its optimization goal while disregarding others.)(e.g., paragraphs [0067]),
It would have been obvious to combine Xiao with Lin for the same reasons as stated in claim 1, above. Lin relates to using metrics to rebalance shards among nodes. However, Lin does not appear to disclose the potential mapping is a result from a greedy placement strategy optimized using an optimized movement strategy. On the other hand, Wang does disclose that it is known to use a greedy placement strategy when determining the optimization strategy. This provides enhanced manner to more efficiently store, retrieve, and query over data throughout the network. E.g., paragraph [0001]. This provides a manner to simplify the way to choose how to optimize certain nodes and partitions. E.g., paragraphs [0001] and [0067]. Therefore, it would have been obvious to incorporate the greedy strategy as disclosed in Wang to the Xiao-Lin combination to provide an enhanced manner to further determine how to move the partitions in an optimized manner.
Claims 9 and 15 have substantially similar limitations as stated in claim 3; therefore, they are rejected under the same subject matter. 

Claim(s) 4, 5, 10, 11, 16 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Lin in view of Xiao and in further view of Gajic (U.S. Publication No. 2013/0332484 A1, hereinafter referred to as “Gajic”).
Regarding claim 4, Lin in view of Xiao discloses the multi-node system of claim 1. Xiao further discloses wherein partitions are moved … based on partition metric standard deviations. (metrics indicates a measure of the amount of deviation from a uniform distribution of database accesses across a customer table)(e.g., col 2 lines 45-59)
However, neither reference appears to specifically disclose wherein partitions are moved from a largest node to a smallest node based on partition metric standard deviations.
On the other hand, Gajic, which relates to data management across a distributed database (title), does disclose wherein partitions are moved from a largest node to a smallest node based on partition metric standard deviations. (a number of smaller nodes are quicker to replicate and synchronize than an equivalent larger node – high-traffic key has high-traffic columns and low-traffic columns. By isolating the high-traffic columns (partition), the frequently accessed data can be replicated without replicating low-traffic data – use of smaller nodes for hot spots)(e.g., abstract and paragraphs [0001] and [0048]).
It would have been obvious to combine Xiao with Lin for the same reasons as stated in claim 1, above. Lin relates to using metrics to rebalance shards among nodes. However, Lin does not appear to disclose to move partitions from largest nodes to smallest nodes. On the other hand, Gajic, which also relates to distributed databases and load-balancing techniques (e.g., abstract and paragraph [0001]), does disclose that smaller nodes are quicker to replicate and synchronize than an equivalent large node and that maintaining data that is frequently accessed can be useful to maintain together on small nodes. E.g., paragraph [0048]. Therefore, it would have been obvious based on the standard deviation of partition performance metrics to move data from smallest nodes to largest nodes in order to allow for quicker access for replication and synchronization as disclosed in Gajic to the Xiao-Lin combination to enhance optimization and performance.

Regarding claim 5, Lin in view of Xiao discloses the multi-node system of claim 1. Lin discloses that other metrics can be employed for rebalancing (e.g., col 20 lines 58-62); however, neither reference appears to specifically disclose wherein partitions are moved from a largest node to a smallest node based on partition metric ranges.
On the other hand, Gajic, which relates to data management across a distributed database (title), does disclose wherein partitions are moved from a largest node to a smallest node based on partition metric ranges. (benefits of smaller nodes over larger nodes – replication and synchronization speeds)(Gajic: e.g., paragraph [0048])
It would have been obvious to combine Gajic with Lin and Xiao for the same reasons set forth in claim 4, above.
Claims 10, 11, 16 and 17 have substantially similar limitations as stated in claims 4, 5, 4 and 5, respectively; therefore, they are rejected under the same subject matter. 

Claim(s) 6, 12 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Lin in view of Xiao and in further view of Moffitt (U.S. Publication No. 2014/0365545 A1, hereinafter referred to as “Moffitt”).
Regarding claim 6, Lin in view of Xiao discloses the multi-node system of claim 1.  However, neither reference appears to specifically disclose wherein multiway partition is accomplished utilizing at least one of: Karmarkar-Karp Algorithm, Sequential Number Partitioning and Reverse Number Partitioning.
On the other hand, Moffitt, which relates to multi-way number partitioning using weakest link optimality (title), does disclose wherein multiway partition is accomplished utilizing at least one of: Karmarkar-Karp Algorithm, Sequential Number Partitioning and Reverse Number Partitioning. (multi-way partition is accomplished using Karmarker-Karp algorithm)(e.g., abstract and paragraphs [0007] and [0035]).
It would have been obvious to combine Xiao with Lin for the same reasons as stated in claim 1, above. Lin relates to using metrics to rebalance shards among nodes. However, Lin does not appear to disclose wherein multiway partition is accomplished utilizing at least one of: Karmarkar-Karp Algorithm, Sequential Number Partitioning and Reverse Number Partitioning. On the other hand, Moffitt, which also relates to partitioning, does disclose that it is known to include various algorithms such as Karmarkar-Karp Algorithm to perform multiway partitioning. Therefore, it would have been obvious to incorporate the various algorithms, such as Karmarkar-Karp Algorithm to accomplish multiway partition in the Lin-Xiao combination.
Claims 12 and 18 have substantially similar limitations as stated in claim 6; therefore, they are rejected under the same subject matter. 

Conclusion
The prior art made of record, listed on form PTO-892, and not relied upon is considered pertinent to applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD L BOWEN whose telephone number is (571)270-5982. The examiner can normally be reached Monday through Friday 7:30AM - 4:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aleksandr Kerzhner can be reached on (571)270-1760. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/RICHARD L BOWEN/            Primary Examiner, Art Unit 2165